PER CURIAM.
Affirmed. Gorham filed a petition for writ of habeas corpus in the trial court, raising the issue of the proper release date to be- used from his conviction in Palm Beach County for purposes of application of the Prison Releasee Reoffender statute to a new conviction and sentence imposed upon him in Okeechobee County. The trial court properly denied the petition, as Gorham is not being detained in Okeechobee County based upon the conviction in Palm Beach County, and the Palm Beach County circuit court did not determine the applicable release date. This same issue is being raised in Gorham’s appeal of his conviction and sentence in Okeechobee County, which is the proper way to present the issue to this court.
GUNTHER, WARNER and POLEN, JJ., concur.